DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 08/24/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  No explanation of relevance has been provided for DE 10 201 107 436.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US# 2016/0221560).
Yang discloses all the limitations of the instant claim including; an electrohydraulic brake system, comprising: at least one hydraulic brake 40; a brake sensor 11; and an electrohydraulic actuator assembly having at least one electrohydraulic actuator unit 100 operable to receive a signal from the brake sensor or ADAS ECU [0047], the EHA unit including an electric motor 120, a reduction unit 130 driven by the electric motor 120, and at least one fluid pump 110.
Regarding claim 15, the brake sensor 11 includes an ADAS ECU (ECU)[0012].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 9, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2012 020 421 in view Gilles et al (US# 2013/0207452) or Micke (US# 2018/0326959).
DE ‘421 discloses an electrohydraulic brake system, comprising: at least one hydraulic brake HR-L/VR-L; a brake sensor 10; and an electrohydraulic actuator assembly 2/17/19 having at least one electrohydraulic actuator unit P1-4 operable to receive a signal from the brake sensor 10 or ADAS ECU 17/19, the EHA unit including an electric motor M, and at least one fluid pump P1-4.  DE ‘421 lacks the disclosure of a reduction unit.  Both of Gilles et al and Micke disclose similar brake systems and further teach gear reductions for pump drives.  [0021] of Gilles and [0004] of Micke .  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize a gear reduction, such as taught by Gilles or Micke, in the device of DE ‘421, to provide efficient and appropriate speed and torque to the pumps for a given electric motor.
	Regarding claim 15, the brake sensor 10 includes an ADAS ECU 17/20.
Regarding claim 17, DE ‘421 at least one electrically-controlled clutch 28having a clutch input driven by the reduction unit, and wherein the at least one fluid pump P2/P3 is driven by a clutch output of the clutch.
	Regarding claim 18, the ADAS ECU 17/19 is configured to actuate the electric motor and control engagement between a clutch input and the clutch output to cause the fluid pump to pump brake fluid to an at least one brake VL/VR.
	Regarding claim 19, the clutch 28 includes a magnetorheological clutch [0086].
	Regarding claim 20, the electro hydraulic actuator assembly includes a pair of EHA units including a first EHA unit P2/P3 that is operable to supply pressurized brake fluid to at least one front .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2012 020 421 and Gilles et al (US# 2013/0207452) or Micke (US# 2018/0326959), as applied to claim 1 above, in further view of Reuter et al (US# 2003/0234574).
	DE ‘421, as modified above, discloses all the limitations of the instant claims with exception to the fluid pump being a gerotor pump.  Reuter et al disclose a similar device and further teach the use of various types of pumps including a gerotor and a gear pump.  [0058]  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use a gerotor pump for the pumps of DE ‘421 as an obvious and suitable type of pump which provides high pressures in efficient packaging.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2012 020 421 and Gilles et al (US# 2013/0207452) or Micke (US# 2018/0326959), and Reuter et al (US# 2003/0234574) as applied to claim 10 above, and further in view of Morita et al (US# 6152717) or Lambert et al (US# 6688866).
	DE ‘421, as applied to claim 10 above, disclose all the limitations of the instant claims with exception to the gerotor pump including a pump rotor that rotates with respect to a corresponding eccentric ring within a pump ring, and wherein a lock ring is disposed between the eccentric ring and pump ring.  Morita et al disclose a pump and further teach a pump rotor 18/219 that rotates with respect to a corresponding eccentric ring 16/216 within a pump ring 12/214, and wherein a lock ring 22/222 is disposed between the eccentric ring and pump ring.  Lambert et al disclose a pump and further teach a pump rotor 58 that rotates with respect to a corresponding eccentric ring 62 within a 
	Regarding claim 12, Morita and Lambert teach a spring (Morita 223, Lambert 26) is disposed between the lock ring and pump ring compensating for gaps between the pump rotor and eccentric ring.
	Regarding claim 13, Lambert teaches the lock ring 18 includes lock protrusions 56 corresponding to lock notches defined by the pump ring 22 for a rotationally fixed engagement.
	
Claim 16 is is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2012 020 421, and Gilles et al (US# 2013/0207452) or Micke (US# 2018/0326959), as applied to claim 9 above, in further view of Anwar et al (US# 2004/0070269).
	DE ‘421 discloses all the limitations of the instant claim with exception to a regeneration system  being in direct electric communication with the electric motor of the EHA unit for providing electricity thereto automatically during braking.  Anwar et al disclose a similar device and further teach directly supplying brake devices with regenerated current (step 56).  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to include a regenerative brake suppling regenerated current directly to the electric brake actuator in DE ‘421, as taught by Anwar et al, to efficiently and expediently power the actuator, thereby insuring proper brake performance and minimize energy loss.


s 1-2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2012 020 421 in view of Nomura et al (US# 2013/01792222) and Gilles et al (US# 2013/0207452) or Micke (US# 2018/0326959).
DE ‘421 discloses a brake system including; a brake pedal assembly 9 ; at least one front hydraulic brake VL and at least one rear hydraulic brake HL; a brake sensor 10 configured to detect movement of the brake pedal; an electronic control unit 17/19 operable to receive a brake signal from the brake sensor; and an electrohydraulic actuator assembly 2 having at least one electrohydraulic actuator unit P1-P4, the EHA unit including an electric motor M, at least one electrically-controlled clutch 28, and at least one fluid pump Pa-P4 driven by a clutch output of the clutch, wherein the ECU is configured to actuate the electric motor and control engagement between the clutch input and the clutch output to cause the fluid pump to pump brake fluid to at least one of the brakes.  DE ‘421 lack the disclosure of a pedal simulator and a reduction unit.  Nomura et al discloses a similar brake system and further teaches a simulator 18 on an electric booster 1 much like the electric booster 7 of DE ‘421.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide a pedal simulator such as taught by Nomura et al on the booster of DE ‘421 to facilitate brake by wire control with appropriate pedal feel, thereby expanding the utility of the brake system.  Both of Gilles et al and Micke disclose similar brake systems and further teach gear reductions for pump drives.  [0021] of Gilles and [0004] of Micke .  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize a gear reduction, such as taught by Gilles or Micke, in the device of DE ‘421, to provide efficient and appropriate speed and torque to the pumps for a given electric motor.
Regarding claim 2, Nomura teaches a pedal feel simulator unit 18 coupled to the brake pedal.
	Regarding claim 6, the electrohydraulic actuator assembly includes a pair (P1/4 and P2/3) of EHA units.

	Regarding claim 8, a first one (P1/P3) of the pair of EHA units is operable to supply pressurized brake fluid to a front right hydraulic brake VR and a rear left hydraulic brake HL and a second one (P2/P4) of the pair of EHA units is operable to supply pressurized brake fluid to a front left hydraulic brake VL and a rear right hydraulic brake HR.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2012 020 421, Nomura et al (US# 2013/01792222) and Gilles et al (US# 2013/0207452) or Micke (US# 2018/0326959), as applied to claim 1 above, in further view of Reuter et al (US# 2003/0234574).
	DE ‘421, as modified above, discloses all the limitations of the instant claims with exception to the fluid pump being a gerotor pump.  Reuter et al disclose a similar device and further teach the use of various types of pumps including a gerotor and a gear pump.  [0058]  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use a gerotor pump for the pumps of DE ‘421 as an obvious and suitable type of pump which provides high pressures in efficient packaging.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2012 020 421, Nomura et al (US# 2013/01792222) and Gilles et al (US# 2013/0207452) or Micke (US# 2018/0326959), and Reuter et al (US# 2003/0234574), as applied to claim 3 above, in further view of DE 100 39 781.
	DE ‘421, as modified above, discloses all the limitations of the instant claims with exception to each pump being selectively coupled to the gear reduction unit by a distinct clutch.  DE ‘781 discloses a 
Regarding claim 5, DE ‘421 discloses magnetorheological clutches [[0086].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US# 2016/0221560) in view of Reuter et al (US# 2003/0234574).
	Yang discloses all the limitations of the instant claims with exception to the fluid pump being a gerotor pump.  Yang instead discloses the broader gear pump.  Reuter et al disclose a similar device and further teach the use of various types of pumps including a gerotor and a gear pump.  [0058]  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to a use gerotor pump for the gear pump of Yang as an obvious and suitable type of pump which provides high pressures in efficient packaging.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US# 2016/0221560) and Reuter et al (US# 2003/0234574) as applied to claim 10 above, and further in view of Morita et al (US# 6152717) or Lambert et al (US# 6688866).
	Yang and Reuter et al, as applied to claim 10 above, disclose all the limitations of the instant claims with exception to the gerotor pump including a pump rotor that rotates with respect to a corresponding eccentric ring within a pump ring, and wherein a lock ring is disposed between the eccentric ring and pump ring.  Morita et al disclose a pump and further teach a pump rotor 18/219 that rotates with respect to a corresponding eccentric ring 16/216 within a pump ring 12/214, and wherein a lock ring 22/222 is disposed between the eccentric ring and pump ring.  Lambert et al disclose a pump and further teach a pump rotor 58 that rotates with respect to a corresponding eccentric ring 62 within a pump ring 22, and wherein a lock ring 18 is disposed between the eccentric ring and pump ring.  It 
	Regarding claim 12, Morita and Lambert teach a spring (Morita 223, Lambert 26) is disposed between the lock ring and pump ring compensating for gaps between the pump rotor and eccentric ring.
	Regarding claim 13, Lambert teaches the lock ring 18 includes lock protrusions 56 corresponding to lock notches defined by the pump ring 22 for a rotationally fixed engagement.
	
Claim 16 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US# 2016/0221560) in view of Anwar et al (US# 2004/0070269).
	Yang discloses all the limitations of the instant claim with exception to the regeneration system (Yang suggests a regenerative brake system [0067]) being in direct electric communication with the electric motor of the EHA unit for providing electricity thereto automatically during braking.  Anwar et al disclose a similar device and further teach directly supplying brake devices with regenerated current (step 56).  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to supply the regenerated current of Yang directly to the electric brake actuator, as taught by Anwar et al, to efficiently and expediently power the actuator, thereby insuring proper brake performance.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK